              Case 1:16-cr-00387-JMF Document 419 Filed 06/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :    16-CR-387-10 (JMF)
                                                                       :
JOSE MARTINEZ-DIAZ,                                                    :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the circumstances surrounding COVID-19, the Court is unable to hold the upcoming
sentencing in this case in person. Counsel are directed to confer and, within two business days of this
Order, submit a joint letter indicating their views on whether sentencing should proceed now or if it
should be adjourned (and, if so, for how long). If either party believes that sentencing should proceed
now, the letter should address (1) whether the Court may proceed by telephone or videoconference
pursuant to Section 15002 of the CARES Act and the Chief Judge’s related Standing Orders;
(2) whether the Defendant consents to appearing in that manner and/or to waiving his/her appearance
altogether. If the Defendant is detained, counsel should also identify the facility in which the
Defendant is held. And if the Defendant is not detained, counsel should indicate whether the
Defendant would be capable of participating in a telephone or videoconference.

        After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
sentencing is adjourned and addressing any other relevant deadlines and information. If the sentencing
is held, it will be by telephone or video, albeit perhaps at a different time. To that end, if counsel
believe that sentencing should proceed now, they should indicate in their joint letter dates and times
during the week of the currently scheduled proceeding that they would be available for a telephone or
videoconference sentencing. In either case, counsel should review and comply with the Court’s
Emergency Individual Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.
gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: June 29, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
